DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 5, 6, 11, 15 and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 4 and 8 – 11 of U.S. Patent No. 10,917,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are directed to a method and apparatus for performing communication in mobile communication network where the claims are not patentably distinct from each other.
For claim 1, U.S. Patent claims performing a cell selection process to find the suitable cell in an inactive state; in response to the cell selection process failing to find the suitable cell, searching the acceptable cell; when the acceptable cell is found, camping on the acceptable cell; and entering a Radio Resource Control (RRC) idle state (see claims 1 and 2).
For claim 5, U.S. Patent claims further comprising: discarding context information of the terminal in the RRC idle state (see claim 3).
For claim 6, U.S. Patent claims further comprising: stopping to perform a Radio access network Notification Area (RNA) update in the idle state (see claim 4).
For claim 11, U.S. Patent claims a transceiver; and at least one processor configured to: perform a cell selection process to find the suitable cell in an inactive state, in response to the cell selection process failing to find the suitable cell, search the acceptable cell, when the acceptable cell is found, camp on the acceptable cell, and enter a Radio Resource Control (RRC) idle state (see claims 8 and 9).
For claim 15, U.S. Patent claims wherein the at least one processor is further configured to: discard context information of the terminal in the RRC idle state (see claim 10).
For claim 16, U.S. Patent claims wherein the at least one processor is further configured to: stop to perform a Radio access network Notification Area (RNA) update in the idle state (see claim 11).

Double Patenting
Claim(s) 2, 4, 12 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,917,933 in view of Shih et al. (US 2018/0234890 A1; hereafter “Shih”).
For claim 2, U.S. Patent does not claim further comprising: identifying a triggering event for a Radio access network Notification Area (RNA) update in the inactive state; and transmitting, to a base station, an RRC resume request message including cause information to perform the RNA update based on the identified triggering event for the RNA update.  Shih from the field of communications similar to the U.S. Patent teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041); UE 302 may multiplex a preamble sequence in MSG 1 with an RRC Resume Request in MSG 1 (e.g., RRC Connection Resume Request kind of message, RRC Connection Resume Request message, RRC Resume Request message). The target gNB 310 may receive the RRC Resume Request in the MSG1 of random access (RA) procedure. In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the preamble and the RRC Resume Request message in the MSG1 (see paragraph 0057) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 4, U.S. Patent does not claim wherein the triggering event for the RNA update comprises at least one of expiration of a timer for RNA update, or moving outside a configured RNA.  Shih from the field of communications similar to U.S. Patent teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 12, U.S. Patent does not claim wherein the at least one processor is further configured to: identify a triggering event for a Radio access network Notification Area (RNA) update in the inactive state, and transmit, to a base station, an RRC resume request message including cause information to perform the RNA update based on the identified triggering event for the RNA update.   Shih from the field of communications similar to U.S. Patent teaches hen the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041); UE 302 may multiplex a preamble sequence in MSG 1 with an RRC Resume Request in MSG 1 (e.g., RRC Connection Resume Request kind of message, RRC Connection Resume Request message, RRC Resume Request message). The target gNB 310 may receive the RRC Resume Request in the MSG1 of random access (RA) procedure. In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the preamble and the RRC Resume Request message in the MSG1 (see paragraph 0057) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 14, U.S. Patent does not claim wherein the triggering event for the RNA update comprises at least one of expiration of a timer for RNA update, or moving outside a configured RNA.  Shih from the field of communications similar to U.S. Patent teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
Double Patenting
Claim(s) 3 and 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,917,933 B2 in view of 3GPP TS 36.331 V14.4.0 (hereinafter “TS 36.331”) and further in view of 3GPP TS 36.304 V14.4.0 (hereinafter “TS 36.304”).
For claim 3, U.S. Patent does not claim further comprises: transmitting, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history, wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility.  TS 36.331 from the field of communications similar to that of U.S. Patent teaches transmitting, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history (see section 5.3.3.41 on pages 73 – 75; The UE shall: … set the content of RRCConnectionResumeComplete message as follows: …include the mobilityState and set it to the mobility state (as specified in TS 36.304 [4]) of the UE just prior to entering RRC_CONNECTED state; 3>	if the UE supports storage of mobility history information and the UE has mobility history information available in VarMobilityHistoryReport: 4>include mobilityHistoryAvail; 1>	submit the RRCConnectionResumeComplete message to lower layers for transmission.  TS 36.331 does not explicitly disclose wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility, however TS 36.331 refer to TS 36.304 for mobility state.  TS 36.304 from the field of communication similar to that of U.S. Patent and TS 36.331 teaches mobility states are Normal-mobility state, a High-mobility and a Medium-mobility state (see section 5.2.4.3 on page 24).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit a RRC resume complete with mobility state information as taught by TS 36.331 and TS 36.304 to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 13, U.S. Patent does not claim wherein the at least one processor is further configured to: transmit, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history, and wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility.  TS 36.331 from the field of communications similar to that of U.S. Patent teaches transmit, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history (see section 5.3.3.41 on pages 73 – 75; The UE shall: … set the content of RRCConnectionResumeComplete message as follows: …include the mobilityState and set it to the mobility state (as specified in TS 36.304 [4]) of the UE just prior to entering RRC_CONNECTED state; 3>	if the UE supports storage of mobility history information and the UE has mobility history information available in VarMobilityHistoryReport: 4>include mobilityHistoryAvail; 1>	submit the RRCConnectionResumeComplete message to lower layers for transmission.  TS 36.331 does not explicitly disclose wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility, however TS 36.331 refer to TS 36.304 for mobility state.  TS 36.304 from the field of communication similar to that of U.S. Patent and TS 36.331 teaches mobility states are Normal-mobility state, a High-mobility and a Medium-mobility state (see section 5.2.4.3 on page 24).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit a RRC resume complete with mobility state information as taught by TS 36.331 and TS 36.304 to be claimed in the U.S. Patent.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.

Double Patenting
Claim(s) 7 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,917,933 B2 in view of Dimou et al. US 2014/0160976; hereinafter “Dimou”). 
For claim 7, U.S. Patent does not claim further comprising: transmitting, to a base station, an RRC resume request message including capability information to report mobility speed information of a terminal; receiving, from the base station, an RRC resume message including request information for the mobility speed information based on the RRC resume request message; and transmitting, to the base station, an RRC resume complete message including the mobility speed information of the terminal based on the RRC resume message, wherein the mobility speed information comprises at least one of mobility state information or information associated mobility history.  Dimou from the field of communications similar to that of the US. Patent teaches an RRC Connection Request message from a given UE, the serving eNB at 230 asks the UE to report its estimated mobility state. Because the UE has just transitioned from idle mode, the most recent mobility state will likely be a mobility state estimated by the UE while the UE was in idle mode. The network may ask this from the UE using for example, a Measurement Control message, or in other forms. Other messages may also be used as alternatives, for example, a UE information message. E-UTRAN defines an UECapabilityInformation message which indicates to an eNB the radio access capabilities of the UE for different radio frequency band classes. As mentioned above, the request may be combined with a connection establishment and channel assignment message or it may be a separate message. The request for mobility information at 230 may take the form of a request for the UE's most recent Mobility State estimation, however as an alternative or in addition to the Mobility State, the eNB may request other information relating the speed at which the UE is moving (see paragraph 0040) and reply is received from the UE with the mobility state data and any necessary replies to any other aspects of the message from the eNB. The UE may reply using any of a variety of different types of information regarding mobility. The reply may include the information element horizontalVelocity and/or the information element mobilityState as specified in 3GPP TS 36.331 & 36.304, or any other type of speed or velocity estimation done internally at the UE, in particular one not already signaled to the network (see paragraph 0042).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to UECapabilityInformation message and report mobility information as taught by Dimou to be claimed by the U.S. Patent.  The motivation for doing this is to provide for an efficient system where the most recent information can be obtained.
For claim 17, U.S. Patent does not claim wherein the at least one processor is further configured to: transmit, to a base station, an RRC resume request message including capability information to report mobility speed information of a terminal, receive, from the base station, an RRC resume message including request information for the mobility speed information based on the RRC resume request message, and transmit, to the base station, an RRC resume complete message including the mobility speed information of the terminal based on the RRC resume message, and wherein the mobility speed information comprises at least one of mobility state information or information associated mobility history.  Dimou from the field of communications similar to that of U.S. Patent teaches an RRC Connection Request message from a given UE, the serving eNB at 230 asks the UE to report its estimated mobility state. Because the UE has just transitioned from idle mode, the most recent mobility state will likely be a mobility state estimated by the UE while the UE was in idle mode. The network may ask this from the UE using for example, a Measurement Control message, or in other forms. Other messages may also be used as alternatives, for example, a UE information message. E-UTRAN defines an UECapabilityInformation message which indicates to an eNB the radio access capabilities of the UE for different radio frequency band classes. As mentioned above, the request may be combined with a connection establishment and channel assignment message or it may be a separate message. The request for mobility information at 230 may take the form of a request for the UE's most recent Mobility State estimation, however as an alternative or in addition to the Mobility State, the eNB may request other information relating the speed at which the UE is moving (see paragraph 0040) and reply is received from the UE with the mobility state data and any necessary replies to any other aspects of the message from the eNB. The UE may reply using any of a variety of different types of information regarding mobility. The reply may include the information element horizontalVelocity and/or the information element mobilityState as specified in 3GPP TS 36.331 & 36.304, or any other type of speed or velocity estimation done internally at the UE, in particular one not already signaled to the network (see paragraph 0042).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to UECapabilityInformation message and report mobility information as taught by Dimou to be claimed by the U.S. Patent.  The motivaton for doing this is to provide for an efficient system where the most recent information can be obtained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 2020/0280916 A1).
For claim 1, Tang teaches performing a cell selection process to find the suitable cell in an inactive state (see paragraph 0043: he UE in the INACTIVE state may be unable to find a suitable cell to reside in, and the UE may enter an arbitrary cell search state or may choose an acceptable cell to reside in); in response to the cell selection process failing to find the suitable cell, searching the acceptable cell (see paragraph 0043; he UE in the INACTIVE state may be unable to find a suitable cell to reside in, and the UE may enter an arbitrary cell search state or may choose an acceptable cell to reside in and see paragraph 0076; when the terminal device does not search out any suitable cell to reside in, enter an arbitrary cell search state to search for an acceptable cell and/or a suitable cell, wherein the acceptable cell is a cell in which the terminal device is capable of residing and only obtaining a restricted service, and the suitable cell is a cell in which the terminal device is capable of residing and obtaining a normal service); when the acceptable cell is found, camping on the acceptable cell (see paragraph 0076; when the terminal device does not search out any suitable cell to reside in, enter an arbitrary cell search state to search for an acceptable cell and/or a suitable cell, wherein the acceptable cell is a cell in which the terminal device is capable of residing and only obtaining a restricted service, and the suitable cell is a cell in which the terminal device is capable of residing and obtaining a normal service and see paragraph 0077; when the terminal device searches out the acceptable cell, reside in the acceptable cell); and entering a Radio Resource Control (RRC) idle state (see paragraph 0078; enter an idle state).
For claim 5, Tang teaches further comprising: discarding context information of the terminal in the RRC idle state (see paragraph 0078; no suitable cell is searched out, enter an idle state and delete the context information).
For claim 11, Tang teaches claims a transceiver; and at least one processor configured to (see paragraph 0089): perform a cell selection process to find the suitable cell in an inactive state (see paragraph 0043: he UE in the INACTIVE state may be unable to find a suitable cell to reside in, and the UE may enter an arbitrary cell search state or may choose an acceptable cell to reside in), in response to the cell selection process failing to find the suitable cell, search the acceptable cell (see paragraph 0043; he UE in the INACTIVE state may be unable to find a suitable cell to reside in, and the UE may enter an arbitrary cell search state or may choose an acceptable cell to reside in and see paragraph 0076; when the terminal device does not search out any suitable cell to reside in, enter an arbitrary cell search state to search for an acceptable cell and/or a suitable cell, wherein the acceptable cell is a cell in which the terminal device is capable of residing and only obtaining a restricted service, and the suitable cell is a cell in which the terminal device is capable of residing and obtaining a normal service), when the acceptable cell is found, camp on the acceptable cell (see paragraph 0076; when the terminal device does not search out any suitable cell to reside in, enter an arbitrary cell search state to search for an acceptable cell and/or a suitable cell, wherein the acceptable cell is a cell in which the terminal device is capable of residing and only obtaining a restricted service, and the suitable cell is a cell in which the terminal device is capable of residing and obtaining a normal service and see paragraph 0077; when the terminal device searches out the acceptable cell, reside in the acceptable cell), and enter a Radio Resource Control (RRC) idle state (see paragraph 0078; enter an idle state).
For claim 15, Tang wherein the at least one processor is further configured to: discard context information of the terminal in the RRC idle state (see paragraph 0078; no suitable cell is searched out, enter an idle state and delete the context information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Shih.
For claim 2, Tang teaches all of the claimed subject matter with the exception of further comprising: identifying a triggering event for a Radio access network Notification Area (RNA) update in the inactive state; and transmitting, to a base station, an RRC resume request message including cause information to perform the RNA update based on the identified triggering event for the RNA update.  Shih from the field of communications similar to Tang teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041); UE 302 may multiplex a preamble sequence in MSG 1 with an RRC Resume Request in MSG 1 (e.g., RRC Connection Resume Request kind of message, RRC Connection Resume Request message, RRC Resume Request message). The target gNB 310 may receive the RRC Resume Request in the MSG1 of random access (RA) procedure. In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the preamble and the RRC Resume Request message in the MSG1 (see paragraph 0057) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 4, Tang teaches all of the claimed subject matter with the exception of wherein the triggering event for the RNA update comprises at least one of expiration of a timer for RNA update, or moving outside a configured RNA.  Shih from the field of communications similar to Tang teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 12, Tang teaches all of the claimed subject matter with the exception of wherein the at least one processor is further configured to: identify a triggering event for a Radio access network Notification Area (RNA) update in the inactive state, and transmit, to a base station, an RRC resume request message including cause information to perform the RNA update based on the identified triggering event for the RNA update.   Shih from the field of communications similar to Tang teaches hen the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041); UE 302 may multiplex a preamble sequence in MSG 1 with an RRC Resume Request in MSG 1 (e.g., RRC Connection Resume Request kind of message, RRC Connection Resume Request message, RRC Resume Request message). The target gNB 310 may receive the RRC Resume Request in the MSG1 of random access (RA) procedure. In some implementations, for small packet transmission, the UE 302 may indicate that “the cause of RRC Resume Request=UL small packet transmission,” and the small data may be multiplexed with the preamble and the RRC Resume Request message in the MSG1 (see paragraph 0057) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.
For claim 14, Tang teaches all of the claimed subject matter with the exception of wherein the triggering event for the RNA update comprises at least one of expiration of a timer for RNA update, or moving outside a configured RNA.  Shih from the field of communications similar to Tang teaches when the RRC_INACTIVE UE moves out of the RNA in which the anchor gNB is situated, the RRC_INACTIVE UE may initiate an RNA update (see paragraph 0041) and the RRC_INACTIVE UE may initiate an RNA update (e.g., an intra-RNA update), as the RRC_INACTIVE UE moves from an anchor gNB to a target gNB within the same RNA. In another implementation, an RRC_INACTIVE UE may initiate RNA update periodically. For example, the UE initiates an RNA update procedure, when a timer expires (see paragraph 0059).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to trigger an RNA update and to send a RRC resume request as taught by Shih into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.

	Claim Rejections - 35 USC § 103
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of TS 36.331 and further in view of TS 36.304.
For claim 3, Tang teaches all of the claimed subject matter with the exception of further comprises: transmitting, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history, wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility.  TS 36.331 from the field of communications similar to that of Tang teaches transmitting, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history (see section 5.3.3.41 on pages 73 – 75; The UE shall: … set the content of RRCConnectionResumeComplete message as follows: …include the mobilityState and set it to the mobility state (as specified in TS 36.304 [4]) of the UE just prior to entering RRC_CONNECTED state; 3>	if the UE supports storage of mobility history information and the UE has mobility history information available in VarMobilityHistoryReport: 4>include mobilityHistoryAvail; 1>	submit the RRCConnectionResumeComplete message to lower layers for transmission.  TS 36.331 does not explicitly disclose wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility, however TS 36.331 refer to TS 36.304 for mobility state.  TS 36.304 from the field of communication similar to that of Tang and TS 36.331 teaches mobility states are Normal-mobility state, a High-mobility and a Medium-mobility state (see section 5.2.4.3 on page 24).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit a RRC resume complete with mobility state information as taught by TS 36.331 and TS 36.304 into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection
 For claim 13, Tang teaches all of the claimed subject matter with the exception of wherein the at least one processor is further configured to: transmit, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history, and wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility.  TS 36.331 from the field of communications similar to that of Tang teaches transmit, to a base station, an RRC resume complete message including at least one of mobility state information or information associated mobility history (see section 5.3.3.41 on pages 73 – 75; The UE shall: … set the content of RRCConnectionResumeComplete message as follows: …include the mobilityState and set it to the mobility state (as specified in TS 36.304 [4]) of the UE just prior to entering RRC_CONNECTED state; 3>	if the UE supports storage of mobility history information and the UE has mobility history information available in VarMobilityHistoryReport: 4>include mobilityHistoryAvail; 1>	submit the RRCConnectionResumeComplete message to lower layers for transmission.  TS 36.331 does not explicitly disclose wherein the mobility state information comprises an indicator indicating one of among normal mobility, medium mobility, and high mobility, however TS 36.331 refer to TS 36.304 for mobility state.  TS 36.304 from the field of communication similar to that of Tang and TS 36.331 teaches mobility states are Normal-mobility state, a High-mobility and a Medium-mobility state (see section 5.2.4.3 on page 24).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit a RRC resume complete with mobility state information as taught by TS 36.331 and TS 36.304 into the system of Tang.  The motivation for doing this is to provide for an efficient system to quickly reestablish or resume an RRC connection.

Claim Rejections - 35 USC § 103
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kwon (US 2020/0068646 A1).
For claim 6, Tang teaches all of the claimed subject matter with the exception of further comprising: stopping to perform a Radio access network Notification Area (RNA) update in the idle state.  Kwon from the field of communications similar to that of Tang teaches when an amount of resources used to accommodate an additional RRC inactive mode UE is insufficient due to an excessive number of UEs set to be in the RRC inactive mode, or when it is determined that it is more efficient to reduce power consumption of a corresponding UE by shifting a state of the UE from the RRC inactive mode to the RRC idle mode, the target gNB 403 may not allow the UE 401 to maintain the RRC inactive mode. Otherwise, the target gNB 403 may allow the UE 401 to maintain the RRC inactive mode and may continuously proceed with RNA update (see paragraph 0129).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed to stopping to performing RNA update in idle mode as taught by Kwon into the system of Tang.  The motivation for doing this is to provide for an efficient system where resources and power is saved.
For claim 16, Tang teaches all of the claimed subject matter with the exception of wherein the at least one processor is further configured to: stop to perform a Radio access network Notification Area (RNA) update in the idle state. Kwon from the field of communications similar to that of Tang teaches when an amount of resources used to accommodate an additional RRC inactive mode UE is insufficient due to an excessive number of UEs set to be in the RRC inactive mode, or when it is determined that it is more efficient to reduce power consumption of a corresponding UE by shifting a state of the UE from the RRC inactive mode to the RRC idle mode, the target gNB 403 may not allow the UE 401 to maintain the RRC inactive mode. Otherwise, the target gNB 403 may allow the UE 401 to maintain the RRC inactive mode and may continuously proceed with RNA update (see paragraph 0129).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed to stopping to performing RNA update in idle mode as taught by Kwon into the system of Tang.  The motivation for doing this is to provide for an efficient system where resources and power is saved.

Claim Rejections - 35 USC § 103
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Dimou.
For claim 7, Tang teaches all of the claimed subject matter with the exception of further comprising: transmitting, to a base station, an RRC resume request message including capability information to report mobility speed information of a terminal; receiving, from the base station, an RRC resume message including request information for the mobility speed information based on the RRC resume request message; and transmitting, to the base station, an RRC resume complete message including the mobility speed information of the terminal based on the RRC resume message, wherein the mobility speed information comprises at least one of mobility state information or information associated mobility history.  Dimou from the field of communications similar to that of Tang teaches an RRC Connection Request message from a given UE, the serving eNB at 230 asks the UE to report its estimated mobility state. Because the UE has just transitioned from idle mode, the most recent mobility state will likely be a mobility state estimated by the UE while the UE was in idle mode. The network may ask this from the UE using for example, a Measurement Control message, or in other forms. Other messages may also be used as alternatives, for example, a UE information message. E-UTRAN defines an UECapabilityInformation message which indicates to an eNB the radio access capabilities of the UE for different radio frequency band classes. As mentioned above, the request may be combined with a connection establishment and channel assignment message or it may be a separate message. The request for mobility information at 230 may take the form of a request for the UE's most recent Mobility State estimation, however as an alternative or in addition to the Mobility State, the eNB may request other information relating the speed at which the UE is moving (see paragraph 0040) and reply is received from the UE with the mobility state data and any necessary replies to any other aspects of the message from the eNB. The UE may reply using any of a variety of different types of information regarding mobility. The reply may include the information element horizontalVelocity and/or the information element mobilityState as specified in 3GPP TS 36.331 & 36.304, or any other type of speed or velocity estimation done internally at the UE, in particular one not already signaled to the network (see paragraph 0042).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to UECapabilityInformation message and report mobility information as taught by Dimou into the system of Tang.  The motivation for doing this is to provide for an efficient system where the most recent information can be obtained.
For claim 17, Tang teaches all of the claimed subject matter with the exception of wherein the at least one processor is further configured to: transmit, to a base station, an RRC resume request message including capability information to report mobility speed information of a terminal, receive, from the base station, an RRC resume message including request information for the mobility speed information based on the RRC resume request message, and transmit, to the base station, an RRC resume complete message including the mobility speed information of the terminal based on the RRC resume message, and wherein the mobility speed information comprises at least one of mobility state information or information associated mobility history.  Dimou from the field of communications similar to that of Tang teaches an RRC Connection Request message from a given UE, the serving eNB at 230 asks the UE to report its estimated mobility state. Because the UE has just transitioned from idle mode, the most recent mobility state will likely be a mobility state estimated by the UE while the UE was in idle mode. The network may ask this from the UE using for example, a Measurement Control message, or in other forms. Other messages may also be used as alternatives, for example, a UE information message. E-UTRAN defines an UECapabilityInformation message which indicates to an eNB the radio access capabilities of the UE for different radio frequency band classes. As mentioned above, the request may be combined with a connection establishment and channel assignment message or it may be a separate message. The request for mobility information at 230 may take the form of a request for the UE's most recent Mobility State estimation, however as an alternative or in addition to the Mobility State, the eNB may request other information relating the speed at which the UE is moving (see paragraph 0040) and reply is received from the UE with the mobility state data and any necessary replies to any other aspects of the message from the eNB. The UE may reply using any of a variety of different types of information regarding mobility. The reply may include the information element horizontalVelocity and/or the information element mobilityState as specified in 3GPP TS 36.331 & 36.304, or any other type of speed or velocity estimation done internally at the UE, in particular one not already signaled to the network (see paragraph 0042).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to UECapabilityInformation message and report mobility information as taught by Dimou into the system of Tang.  The motivaton for doing this is to provide for an efficient system where the most recent information can be obtained.

Allowable Subject Matter
Claim(s) 8 – 10 and 18 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2018/0139669 A1), Chen et al. (US 2018/0206080 A1), Jiang (US 20208/0154325 A1), Jung et al. (US 2020/80236731 A1), Kim et al. (US 20208/0351723 A1), Liu et al. (US 2021/0067945 A1), Ianev et al. (US 2021/0337371 A1) and InterDigital Communications (NPL/“State Transition from INACTIVE to IDLE for NR”; R2-1701189) are cited to show a METHOD AND APPARATUS FOR PERFORMING COMMUNICATION IN MOBILE COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464